EXHIBIT 10.58

AMENDMENT NO. 1 TO AGREEMENT

BY AND BETWEEN

E.R. “BO” CAMPBELL AND HIBERNIA NATIONAL BANK

        THIS AMENDMENT NO. 1 to AGREEMENT by and between E.R.“Bo” Campbell and
Hibernia National Bank, is entered into by and between E.R. “Bo” Campbell
(“Executive”) and Hibernia National Bank (“Hibernia”) on the 25th day of
February, 2003. Capitalized terms used herein and not otherwise defined herein
shall have the meaning given to them in the below-defined “Agreement.”


RECITALS

        WHEREAS, Executive and Hibernia are parties to an Agreement entered into
as of the 31st day of December 1999 pursuant to which Hibernia agreed to employ
Executive and Executive agreed to remain in the employ of Hibernia upon the
terms and subject to the conditions of the Agreement (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”);

        WHEREAS, the parties hereto wish to amend the Agreement to provide that
the term of the Agreement will end on February 28, 2003; and

        WHEREAS, the parties hereto wish to acknowledge and agree that after
February 28, 2003, Executive will no longer be an employee of Hibernia;

        NOW, THEREFORE, in consideration of the premises set forth above, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Hibernia and Executive hereby agree as follows:


AMENDMENT

        1.        Amendment to the Agreement. Effective as of the date first
above written, Section 5 of the Agreement shall be and hereby is amended by
adding to the end of Section 5 the following new sentence:

  Notwithstanding anything to the contrary contained herein, the term of this
Agreement shall in no event extend beyond February 28, 2003.


        2.        Agreement of the Parties. The parties hereto acknowledge and
agree that after February 28, 2003, Executive shall no longer be an employee of
Hibernia.

        3.        Reference to and Effect on the Agreement. On and after the
date hereof, each reference in the Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Agreement as amended hereby.

        4.        Governing Law. This Amendment, and the rights and obligations
of the parties hereto, shall be governed by and construed in accordance with the
laws of the State of Louisiana without consideration of the conflict of laws
provisions thereof.

        5.        Counterparts. This Amendment may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

        IN WITNESS WHEREOF, this Amendment has been duly executed on the month,
day and year written below, but effective as of the date described above.

                    

HIBERNIA CORPORATION                    


                     By:      /s/ J. Herbert Boydstun                    
            Name:   J. Herbert Boydstun             Title:   President and Chief
Executive Officer             February 25, 2003                          
            /s/  E.R. Campbell             E.R. "Bo" Campbell
            February 25, 2003